Citation Nr: 1525651	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to March 1946.  The Veteran died in October 2009, and the appellant is his adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development of the record is necessary.  The appellant filed an application in November 2009 for reimbursement from accrued amounts due a deceased beneficiary, presumably based on his claim that the $11,508.00 withheld while the Veteran's account was in suspense was payable but not yet received at the time of the Veteran's death.  

Initially, the Board notes that it is unclear whether the appellant is an eligible recipient for accrued benefits.  In this regard, upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2014).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5).

The Board notes the appellant did not complete the part of the application pertaining to questions of last expenses.  On remand, he should be asked to complete a VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, showing the expenses the appellant paid from his own funds related to the last illness and burial of the Veteran. 

If the appellant is eligible to receive accrued benefits based on his payment of expenses pertaining to the last illness and burial of the Veteran, then additional development is needed to determine whether there are any accrued benefits payable.

In this case, prior to his death in October 2009, the Veteran was in receipt of monthly nonservice-connected pension benefits.  The record shows that in May 2009, the appellant (the Veteran's fiduciary) contacted VA to report that the Veteran's benefits had not been received.  He was notified that an Eligibility Verification Report for the Veteran had not been received.  The appellant stated  that he had submitted the required forms in February 2009, but that he would resend them.  In May 2009, the appellant submitted the requested forms and again stated that the Veteran's VA benefits had not been received for the months of March and April 2009.  He stated that he had been informed that the Veteran's account had been placed "on Suspended Status."  

A September 2009 VA Form 20-6560, Notice of Benefit Payment Transaction, shows that the Veteran's account was in suspense for six months or more, with a suspense date of March, 1, 2009.  The record shows that during the relevant cycle, the monthly pension rate for the Veteran was $1,644.00.  Thus, it appears that prior to death in October 2009, seven months of benefits (from March 1, 2009, through September 1, 2009) were withheld, suggesting a total of $11,508.00 (7 months x $1,644.00).  Indeed, in a January 2013 statement, the appellant stated that in October 2009, he was informed that there was an "amount of $11,500...owed to my father and was to be sent."

The appellant filed an application in November 2009 for reimbursement from accrued amounts due a deceased beneficiary, presumably based on his claim that the $11,508.00 withheld while the Veteran's account was in suspense was payable but not yet received.  Thereafter, an April 2010 C&P Master Record Audit Writeout notes that the last activity on the Veteran's account was in November 2009, that pay status was terminated, and that there were proceeds in the amount of $11,508.00.  The payment frequency was left blank.  The form also lists the direct deposit status as "cancelled."  Thus, it is unclear whether there were benefits that were due and unpaid.  As such, an audit should be conducted to ascertain what money was actually paid to the Veteran prior to his death, to specifically include any amounts withheld from March 1, 2009 through September 1, 2009.

Additionally, the Board observes that the appellant was scheduled to appear for       a Board videoconference hearing in March 2014.  However, it appears that the hearing notice letter was mailed to the incorrect street number.  While the letter was      not returned undelivered, given the possibility that the letter was not received by appellant, the Board finds that on remand the AOJ should ask the Veteran if he still desires a Board hearing.  If so, one should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601), and ask him to complete the form to show the expenses the appellant paid from his own funds related to the last illness and burial of the Veteran.

2.  If the appellant provides the above information and is shown to be an eligible beneficiary for accrued benefits based on his payment of last expenses of the Veteran, then prepare an audit/accounting of the Veteran's VA nonservice-connected pension benefits, to specifically include the period from March 2009 to October 2009, showing the paid and due amounts of benefits.  A copy of the written audit should be inserted into the claims file and another provided to the appellant.

3.  Contact the appellant and ask whether he still desires    a Board videoconference hearing.  If so, one should be scheduled and notice provided to him at his current address of record.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

